DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Claims 1 and 5 are currently amended. Claim 4 is currently canceled. Claims 2, 3, and 6-22 are as previously presented. 
Response to Arguments
Applicant’s arguments, see remarks, filed 2/17/2021, with respect to the rejection(s) of claim(s) 1-3 and 5-22 under 35 USC 103 have been fully considered and are persuasive with respect to the argument that Eisman failed to clearly teach that both protruding features were spaced from the base panel.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 5-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Middleton (WO2004033324A1).
With respect to claim 1, Middleton teaches a method of forming a construct from a blank, the method comprising: obtaining a blank (tray blank, Fig. 48, P0065), the blank comprising a plurality of panels that comprises a central panel (central panel shown in annotated Fig. 48 below) and a plurality of side panels (first and second side panels shown in annotated Fig. 48 below), the plurality of side panels comprises a first side panel adjacent a second side panel (shown in annotated Fig. 48 below), a gap is defined between the first side panel and the second side panel (gap shown in annotated Fig. 48 below, including an enlarged version below the Figure), a first portion of the first side panel comprises a first protruding feature that protrudes into the gap (first protrusion shown in annotated Fig. 48 below, highlighted by a rectangle surrounding the part of the first side panel which the examiner considers to be the first protruding feature) and a second portion of the second side panel comprises a second protruding feature that protrudes into the gap (second protrusion shown in annotated Fig. 48 below) the he first protruding feature is defined along a first end edge of the first portion of the first panel and the second protruding feature is defined along a second end edge of the second portion of the second panel (shown in annotated Fig. 48 below).

    PNG
    media_image1.png
    945
    995
    media_image1.png
    Greyscale

	Middleton further teaches wherein at least one of the first protruding feature and the second protruding feature has a reducing effect on a width of the gap as a function of increased distance outwardly from the base panel (both protruding features reduce the width as a function of the distance shown in annotated Fig. 48 above; the examiner notes that the claim as currently constructed does not require the protrusion to further extend into the gap as distance increases for all positions, just that the extension be a function of distance and wherein each of the first (As shown above in annotated Fig. 48 above, neither protrusion is attached to the base panel, with both being shown as having a distance from the corner of the base panel on which they could abut). 
	Middleton further teaches obtaining a forming tool (forming tool, Figs. 160-162, P00381-P00383);inserting a generic blank in the forming tool (P00459, P00381-383 ); and closing the forming tool so that the blank is formed into the construct and the closing the forming tool comprises forming the plurality of panels at least partially around a cavity of the container (P00382). While Middleton fails to explicitly teach forming the specific blank of Fig. 48, it does state that the tray blank of Fig. 48 is suitable for use in an injection molding apparatus. As such it would have been obvious to one of ordinary skill in the art to modify the method as taught generically by Middleton by applying it to the specific blank of Fig. 48 in order to achieve the well-known effect of having a folded tray with a encapsulated flange with the benfit of uniformity and reduced cost (P00381). 
	With respect to claim 2, Middleton further teaches wherein the first protruding feature protrudes a first distance into the gap that is different than a second distance that the second protruding feature protrudes into the gap (annotated Fig. 48, second protrusion extends much further into the gap).
With respect to claim 3, Middleton further teaches wherein the first distance is greater than the second distance as no features of the claim differentiate the first side panel from the second one, and while the protrusions have so far been labeled with the second protrusion extending further into the gap, this protrusion can accurately be (annotated Fig. 48).
	With respect to claim 5, Middleton further teaches wherein the gap comprises an outer portion between the first end edge and the second end edge and the gap comprises an inner portion between the outer portion and the base panel (Fig. 48, outer portion is defined between the first protrusion and the portion of the second protruding feature at the same distance from the base panel as the first protrusion, inner portion is anything closer than that).
	With respect to claim 6, Middleton further teaches wherein the first end edge extends convergently with respect to a centerline of the gap and the second end edge extends divergently with respect to the centerline of the gap (the first end edge could be considered the inner half of what has been previously labeled the second protruding feature which extends convergently with the centerline of the gap and the the previous first end edge would be the second end edge which does extend divergently with respect to a centerline of the gap).
With respect to claim 7, Middleton further teaches wherein the inner portion of the gap widens as a function of increased distance outwardly from the base panel (Fig. 48,  inner most portion of the gap which can be considered the inner portion widens in a v-shape).
With respect to claim 8, Middleton further teaches wherein the inner portion of the gap widens as a function of increased distance outwardly from the base panel at a first rate, and the outer portion of the gap widens as a function of increased distance outwardly from the base panel at a second rate, the first rate is greater than the second (Fig. 48, v shaped gap grows at first rate, the first protruding feature changes the widening rate to be lower).
	With respect to claim 9, Middleton further teaches wherein the inner portion of the gap is defined between a first inner edge of the first side panel and a second inner edge of the second side panel, wherein an acute angle is defined between the first end edge and the first inner edge (Fig. 48, shown below, larger protrusion is considered the first protruding feature here).
With respect to claim 10, Eisman further teaches wherein an obtuse angle is defined between the second end edge and the second inner edge (Shown below, larger protrusion is considered the first protruding feature here).

    PNG
    media_image2.png
    412
    1014
    media_image2.png
    Greyscale
 
With respect to claim 11, Middleton further teaches wherein the gap has a V-shaped configuration (Fig. 48).
With respect to claim 12, Middleton further teaches wherein the first portion of the first side panel and the second portion of the second side panel is a flange portion foldably connected to a remainder of the side panel in alternative embodiments (P0308, Figs. 46-50). As such even though Middleton does not explicitly teach these two 
With respect to claim 13, Middleton further teaches forming a corner of the construct by overlapping the protruding features via closing of the forming tool (Figs. 46-50, P00381-00383). 
	With respect to claim 14, Middleton further teaches wherein the forming the corner comprises forming a corner gap between respective edges of the first side panel and the second side panel (Figs. 46-50, P00381-00383).
	With respect to claim 15, Middleton further teaches further comprising forming an injection-molded feature on the construct by flowing molding material in the tool (Figs. 46-50, P00381-00383).
	With respect to claim 16, Middleton further teaches wherein forming an injection-molded feature on the construct comprises flowing the molding material across the overlapped first protruding feature and the second protruding feature (Figs. 46-50, P00381-00383).
	With respect to claim 17, Middleton further teaches wherein the forming the injection-molded feature comprises flowing the molding material into the corner gap (Figs. 46-50, P00381-00383).
	With respect to claim 18, Middleton further teaches wherein closing the forming tool comprises engaging a male mold against a surface of the blank and engaging a female mold against an opposing surface of the blank (ex, Fig. 94,  P00381-00383).
(P0267-0268, P0301).
	With respect to claims 20-22, Middleton teaches 2nd, 3rd, and 4th gaps identical to the first gap as analyzed above (All in Fig. 48, the four corners of the central panel). As such, Middleton is considered to meet these limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US3119540A teaches a similar protrusion shape to applicant’s drawings (Fig. 1). US3511902A teaches a similar gap with two protruding features in a folded construct to be molded upon (Fig. 1, Abstract). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741